DETAILED ACTION
This is a first office action in response to application 16/212,735 filed on December 7, 2018 in which claims 1-13 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2018-039418 filed on March 6, 2018.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  

Drawings
The drawings are objected to because in Fig. 1, the cloning process module of the information processing apparatus 100 is labelled “160A”. It should be labelled “160”. Furthermore, in Fig. 8, the title of column 810 is labelled “INFORMATION PROCESSING APPARATUS”. It should be “INFORMATION PROCESSING APPARATUS 100”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the limitation "a plurality of the settings extracted by the extraction unit".  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 9,930,200 to Kubota (“Kubota”)
Regarding claim 1, Kubota discloses an information processing apparatus (Kubota, column 1/lines 29-33: the settings of a device to be replaced are applied to the device which replaces it; the replacement device corresponds to the claimed information processing apparatus) comprising 
an extraction unit configured to extract a setting that needs to, when an event for changing a configuration of the information processing apparatus occurs, be changed (Kubota, Fig. 4 and column 8/line 29 – column 10/line 16: settings from miscellaneous applications, including copy application 112, setting application 123 and launcher application 124 are collected and combined into a setting information file which is written to the HDD 14; settings generally “need to be changed”; in the scenario disclosed above, the export from a device to be replaced is initiated in the process of replacing the device; the replacement of the device corresponds to the “event for changing a configuration of the information processing apparatus”). 
Kubota further discloses requesting another information processing apparatus that possesses the setting extracted by the extraction unit, to replicate the setting to the information processing apparatus (Kubota, column 1/lines 29-33: the settings of a device to be replaced are applied to the device which replaces it; the settings exported from the device to be replaced are used to configure corresponding settings in the device used as a replacement).

In summary, it appears that Kubota contemplates that setting export and setting import requests might be initiated by a user either from the operation panel of the device subject to the request or from an external device. 
Therefore, in the context of the scenario presented here, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have allowed, in Kubota’s printing system, for a settings export request targeting a device to be replaced to be initiated from the operation panel of the replacement device and for the import request targeted at the device being replaced to be initiated remotely from the same operation panel of the replacement device as a convenience to the user (by avoiding the user walking to and logging in to the device being replaced).
Regarding claim 2 (dependent on claim 1), Kubota discloses
a replication unit configured to, when a replication request is received from a request unit of another information processing apparatus, replicate a setting to the other information processing apparatus according to the request (see rejection for claim 1, above).
Regarding claim 6 (dependent on claim 1), Kubota discloses wherein when there is a plurality of other information processing apparatuses that possess the setting extracted by the extraction unit, the request unit selects an information processing apparatus to which the request is to be made, based on configurations of the information processing apparatus and the other information processing apparatuses (Kubota, column 6/lines 51-62: setting manager 116 imports and exports setting information including those of a copy application, a scanner application and a facsimile application; these application use a large number of common settings that a clearly supported by a plurality of MFP; however, Kubota teaches importing settings for a replacement device from the device it replaces and not from another device because of the assumption that the two devices have, if not identical, than similar configurations). 
Regarding claim 12, Kubota discloses an information processing system () comprising: 
a first information processing apparatus; and 
a second information processing apparatus connected to the first information processing apparatus via a communication line (Kubota, column 1/lines 29-33: the settings of a device to be replaced are applied to the device which replaces it; the device being replaced and the device replacing it correspond to the claimed first and second information processing apparatuses, respectively; a connection between the device being replaced and the device replacing it as claimed would be obvious in order to, for example, facilitate the issuing of export and import requests by a user from the operation panel of the device being replaced, as described above, as a convenience to the user), wherein 
the first information processing apparatus includes 
an extraction unit configured to, when an event for changing a configuration of the first information processing apparatus occurs, extract a setting that needs to be changed, and 
a request unit configured to request a second information processing apparatus that possesses the setting extracted by the extraction unit, to replicate the setting to the first information processing apparatus, and 
the second information processing apparatus includes a replication unit configured to, when a replication request is received from the request unit of the first information processing apparatus, replicate the setting to the first information processing apparatus according to the request (see the scenario disclosed for claim 1, above.) 
Claim 13 is directed to a non-transitory computer readable medium storing a program that causes an information processing apparatus to execute a method of operation of the information processing apparatus of claim 1. Kubota discloses such a non-transitory computer readable medium (for example, the RAM 23, HDD 14 of the MFP 1 of Kubota’s Fig.1) and the claim is further rejected based on grounds similar to those used to reject claim 1.

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota as applied to claim 1 above, and further in view of U.S. Pub. 2006/0253617 to Lin et al. (“Lin”).
Regarding claim 3 (dependent on claim 1), Kubota teaches changing a configuration of an image processing apparatus in the context of replacing one 
installation or uninstallation of a hardware option or an extension unit of the information processing apparatus, 
a setup or a change of firmware or an application, 
a change of a setting on an authority of an administrator, or 
a change of a setting for each user.
However, Lin discusses importing settings of an application when software component is replaced (Lin, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used Kubota’s teachings with regard to importing settings of an information processing apparatus not only in the context of replacing apparatus, as taught by Kubota, but also in other contexts such as when a software component is replaced, as discussed by Lin. The benefit would be convenience for the person tasked with configuring the replaced software.
Regarding claim 4 (dependent on claim 3), Kubota and Lin disclose the setting that needs to be changed when the event is detected includes an operation setting of the set-up or changed firmware or application (Lin, [0058]: when a software component is replaced, the settings of the originally installed software component are imported).
 
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Lin as applied to claim 4 above, and further in view of U.S. Pat. 7,752,570 to Minagawa (“Minagawa”).
Regarding claim 5 (dependent on claim 4), Kubota and Lin are silent about the setting that needs to be changed including a setting that needs to be changed in relation to the setting that is changed.
However, Minagawa describes that an information processing apparatus might have a function involving many settings that have a dependencies among themselves. In such a situation, some settings are combined into one group and a plurality of settings are changed at a time (Minagawa, column 1/lines 32-38).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used Minagawa’s teachings and imported settings of the software component being replaced as well as other settings dependent on them, in the scenario discussed by Minagawa in Kubota and Lin’s system to ensure that necessary settings as well as dependent settings are properly configured.

7.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota as applied to claim 1 above, and further in view of U.S. Pat. 8,699,044 to Nakahara (“Nakahara”).
Regarding claim 9 (dependent on claim 1), Kubota is silent about performing a notification to a user when the request unit cannot make the request. 
However, Nakahara describes a scenario in which miscellaneous settings need to be configured when an MFP is initially installed (Nakahara, column 1/lines 20-26).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used Kubota’s teachings to configure MFPs when initially installed. It would render the installation more effective.
To configure an MFP for the first time, one would import settings from a reference machine into the MFP that had to be configured. This approach would work in general except for the first MFP to be configured. In the case of the MFP, the technician in charge of the configuration would be “notified” that he had to do the configuration manually.
Regarding claim 10 (dependent on claim 9), Kubota discloses wherein a case where the request cannot be made is a case where another information processing apparatus that possesses a target setting does not exist (see rejection for claim 9, above).



7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Lin as applied to claim 2 above, and further in view of U.S. Pub. 2007/0223024 to Takesada (“Takesada”).
Regarding claim 11 (dependent on claim 2), Kubota is silent about a notification unit configured to, when there exists a setting that is inappropriate for the replication, notifying a user of the setting.
However, Takesada describes, in the process of configuring a printer driver, notifying a user when one of the settings is invalid (see Takesada, claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have ensured that the user is notified when one of the settings used to configure the replacement device is invalid – as taught by Takesada-- in Kubota and Lin’s printing system to avoid the invalid setting causing an error.

Indication of Allowable Subject Matter
Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 8 recites the request unit not making the replication request to the other information processing apparatus when the other information processing apparatus has been subjected to the replication.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
`
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PAUL F PAYER/Primary Examiner, Art Unit 2674